Title: To Thomas Jefferson from Thomas Bruff, 16 December 1801
From: BruC, Thomas
To: Jefferson, Thomas


          
            Sir,
            George Town Decr 16th 1801. At Mr. Semmes’s
          
          A person unworthy your attention has taken upon him, to address a few lines to you, in consequence of a promise last winter to make and present to you, a machine for perpetual time. As you had not time properly to investigate the plan, I considerd your sentiments as rather unfavourable, but you gave me every assurance of patronage that I could wish, provided I brought the machine into operation. I should not have taken the liberty to address you, had not unforeseen events, prevented the fulfilment of my promise. I beg you will excuse the detail of my misfortunes, as I cannot expect you, as a stranger to my character, to consider the bare assertion of misfortunes, as a proper apology. I mentiond to you, that I had concieved a plan for a spoon manufacturing machine, which previous to my interview with you, I had engaged to George Riggs of this place, silversmith, for which he was to give one thousand dollars, which sum would have put me in a situation to work on the time piece. Notwithstanding a fair bargain before evidence, he refused it when done, after causing me a great deal of expence and labour to bring to perfection, and I had to sue him for the money. I had it tried here and at Philadelphia, by different silversmiths, in the presence of a number of gentlemen; and have by me certificates to shew, that the product is more than 60 to one faster than with the hammer, and same number of hands. I then sold one for Charles Town S. Carrolina, but the purchaser hearing of my dispute with Riggs, followd his example, and by the two, I have missd 1300 dollars, which in my circumstances, has been seveerly felt. I was calld from this scene of disappointment, to my family 9 in number, out of which 5 were taken dangerously ill, 3 of whom died, and the expence aded to other losses, and being kept all the summer from my business, has brought me into such difficulties, that I am obliged to travel all the winter for support. My companion in life was one of those who were ill, her constitution is broken by the disease, she has every symptom of an approaching decline, and I am seriously apprehensive, that my absence at this time will soon effect, our final seperation. You will readily percieve, that amidst these difficulties, having on me the care of a helpless family, whose wants calld aloud for my exertion, I could not with a human heart, set down to such a piece of business as the machine, with the degree of composure necessary for so nice a performance. The only experiment I have had it in my power to try, has proved beyond all controversy, in my opinion, the efficacy of the plan; and permit me to repeat, that the first time I have it in my power to undertake it, free from other anxieties, it will be seen, that I was not prepossessd in favour of my own production. I have laid out, in improvements and patents, all the money I ever had, and there is no encouragement either publick or private, for the most useful inventions, and he that does most to lessen the enormous price of labour, unless he has the means of providing a capital, is like to be the poorest man. I now stand in need of publick patronage, and if I can find in the house, any gentlemen of the members, who are friends to genious, and can make any intrust among them, I mean to apply. Nature has designd me for inventing, such things are almost as easy to me, as to eat or sleep; and if I could live by it; I would devote my life in that way, to the service of my country. Many useful things I have thought of, but for want of means to bear me out, I have let them pass. Exclusive of the machine I am most anxious about, I have brought to perfection the patent tooth instruments, and others; a coffee mill, that grinds a pound in 4 & ½ minutes; the spoon machine, that produces from a flat bar, a spoon, ready for the punch, in 12 seconds: fixings for bed steads, to superceed the necessity of screwing them and lacing the sacking: I have modeld here, a machine for treading wheat, cheap and simple, avoiding the fault of those lately patented, such as leaving in the straw, from 60, to 100 bushels of a thousand, and cuting off the heads where the straw is unsound. I have pland a grist mill; to be set up like a coffee mill, and turnd by hand; and a sider mill, that is to be workd the same way, to grind, to press, to seperate the pummice, and conduct the liquor to the cask, all by the turn of one hand. These are not all, but sufficient to shew, that nature has formd me for such employment, and I hope you will say, I ought to have assistance. Hopeing my promise, respecting the time piece, will be considerd as my apology for calling your attention to the subject, I remain with all sentiments of respect.
          Your Huml. Servt.
          
            Thos. Bruff.
          
        